﻿174.	First of all I would ask you, Sir, to transmit to the President of this Assembly my congratulations on his election. The scope of his career as an historian, an economist, a diplomat and a statesman is a precious asset to our work. His presidency also illustrates the genius and spirit of a continent with which many Europeans seek ever closer ties and to which, rightly, we are never indifferent.
175.	The Minister for Foreign Affairs of the Federal Republic of Germany Mr. Hans-Dietrich Genscher, spoke from this rostrum on 26 September in a particularly explicit speech on behalf of the countries of the European Community on the principal subjects of concern in foreign policy [see 8th meeting, paras. 135-200]. That makes it unnecessary for me to raise today several problems—even though I am aware of their importance—such as Rhodesia, apartheid and the situation in the Horn of Africa.
176.	Each year we read with interest to the report of the Secretary-General on the work of the Organization [AI33/1]. This year we were particularly impressed by the growing diversity of the tasks of the Organization, the magnitude of its responsibilities and its achievements in so many fields, such as human rights, disarmament, North- South relations and peace-keeping. Those are the first four subjects which I shall deal with.
177.	First, however, I should like to welcome Solomon Islands as the one hundred and fiftieth Member of the Organization. On this occasion I extend my Government's cordial wishes for its prosperity.
178.	The United Nations has long been disparaged—and often still is—for its powerlessness to tackle certain conflicts, to prevent them or to resolve them, and to bestir its Secretariat, which has been described as enormous, and for its tendency to proliferate resolutions which may not be applied. However, I note with pleasure that during the past few years, and particularly during last year, the balance- sheet of the Organization has clearly been on the positive side and is worthy of the appreciation of public opinion.
179.	Who can fail to be struck by the burgeoning of ideas and activities in thi3 Organization? Who can forget that this is the only place on earth where all countries of the world meet daily, where cordial relations are maintained by the permanent missions, regardless of the differences between Governments, thus creating a relaxed approach? The practice of consensus is developing slowly, a sign that the spirit of international co-operation prevails. We are pleased to note we have all understood that the numerical law of the majority vote cannot bring about a solution of conflicts if all the interested parties do not participate in the agreement reached and that resolutions adopted will have
no effect if they do not reflect a general conviction. 
180.	This favourable evolution must not prevent us from ensuring that we maintain a constant evaluation of the results of the activities and actions of the Organization, as well as a more effective co-ordination between various bodies, and that we pursue budgetary management according to the financial possibilities of the Member States.
181.	The thirtieth anniversary of the Universal Declaration of Human Rights, which coincides with the celebration of the twenty-fifth anniversary of the European Convention for the Protection of Human Rights and Fundamental Freedoms, urges us to consider the scope of the work of standard-jetting accomplished by the United Nations in the Held of the protection of human beings.
182.	An exhaustive list of adopted conventions, declarations and resolutions would cover pages, but none of us forgets the value for mankind of the International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights [see resolution 2200 A (XXI)], as well as the International Convention on the Elimination of All Forms of Racial Discrimination [see resolution 2106 A (XX)].
183.	But thought, research and codification must not stop. It is imperative that the world community should become ever more aware of the value and dignity of each human being, ensuring him wider protection.
184.	For myself, I believe that our activities can be pushed ahead in two directions. First, there is the monitoring of the application of human rights.
185.	The subject of human rights is becoming more and more a principal concern of world public opinion. Yet there is a prevailing impression, for example, that torture is scarcely on the wane in the world. Terrorism is rampant, and the last words of His Holiness Pope John Paul I were to condemn it. Often, rights are completely flouted by Governments, none of which would dare publicly to question the Universal Declaration of Human Rights.
186.	When trying to define means for international monitoring, our Organization always meets with strong opposition where concern, albeit legitimate, for national sovereignty is too easily invoked.
187.	The existing possibilities for monitoring could be used better and to a greater extent. The recent mission of the Ad Hoc Working Group on the Situation of Human Rights in Chile, which was able to exercise its mandate in that country, is a first encouraging example of such use.
188.	The machinery of the Commission on Human Rights should be able to take care of all cases of serious and persistent violations of human rights that are flaunted in the public eye.
189.	One could say that the Universal Declaration of Human Rights, and the body of conventions already concluded or those being negotiated are such as to form an essential element in the legal order of world society. In the long run, the machinery for international monitoring of human rights should take the form of genuine legal institutions offering all guarantees of impartiality and objectivity. No doubt this is a distant goal, but I believe we should not lose sight of it.
190.	A second part of our efforts should concern itself with relations between rights.
191.	The existence of two Covenants, one relating to civil and political rights, and the other to economic and social rights, cannot prejudice the principles of the universality and the indivisibility of rights.
192.	However, it is clear that, while civil and political rights are of immediate concern, the progressive nature of the implementation of economic, social and cultural rights cannot be gainsaid.
193.	Moreover, for certain rights Government action is required and the nature of that action will depend on the economic and social situation; while other rights, such as the right not to be tortured, are identified with the protection of the human being and are independent of the type of society in which they are exercised.
194.	Let us focus our efforts, in any case, on the maximum application of human rights.
195.	In concluding this first part of my statement, I should like to express regret that the World Conference to Combat Racism and Racial Discrimination, which was held this summer in Geneva, did not meet with the success that was anticipated. Some countries, including Belgium, were forced to withdraw from the work of the Conference and dissociate themselves from the final texts of the Conference.
196.	Those texts contained paragraphs similar to those of resolution 3379 (XXX). Belgium has always been vigorously opposed to that resolution, which equates Zionism with a form of racism and racial discrimination. We are determined to continue not to associate ourselves with documents which explicitly or implicitly refer to it, whatever their value may be.
197.	I wish to stress here that Belgium continues vigorously to support the original goals of the Decade for Action to Combat Racism and Racial Discrimination—goals that are an essential element of United Nations action, in the promotion of human rights.
i98, In the economic Held also we have seen development in the activities of the United Nations during the last few years.
199% It was here that the new international economic order was launched It was here that the bases for a new balance in economic relations between developing and developed countries slowly began to be established. It is here that the Group of 77 -now 113 nations - still presided over by prominent personalities -this year by Mr. Mahmoud Mestiri, with whom we have close ties of friendship- gives tile political impetus to the peaceful economic revolution that we are experiencing.
200, For Belgium, traditionally open to the world, international economic co-operation is of primary importance. We have always participated, with our partners in the European Community, in the North  South dialogue in a constructive spirit, and in particular in the activities of what is known as the Committee of the Whole, or the Committee Established under General Assembly Resolution 32/114, which was created last year with a view to the special session of the Assembly to be held in 1980 and to be devoted to international economic co-operation,
201. As was said, on behalf of the States members of the European Community, by my colleague, Mr. Genscher, we regret that the Committee of the Whole was unable to outcome the difficulties of interpreting its role and of defining its methods of work. Thus, it was unable to complete its task, I hope that this Assembly will be able to define the conditions for a proper functioning of the Committee for the future. In tins respect, we feel that two remarks are useful.
202. There is no question of denying the Committee of the Whole its right to be concerned with important questions being negotiated in other bodies. However, one  must avoid duplication or the substitution of various competent international bodies. Indeed, it is preferable to let the work continue in organizations which have the responsibility, the experience and the infrastructure. Most of these institutions have political bodies where ministers convene periodically to give the necessary impetus to current negotiations. One cannot assign to a single committee a general decision-making capacity in matters of development. 
303. My second comment has to do with the mandate of the Committee of the Whole, which was defined last year by the General Assembly after lengthy and difficult discussions. It seems to be to be sufficiently wide. Would it not be wise to exploit all its possibilities during the relatively brief period which separates us from the special session of the General Assembly in 1980? In view of this, should not the Committee of the Whole starts as detailed an examination as possible on the problems of the North-South dialogue? But if for this purpose the General Assembly wishes the mandate of the Committee of the Whole to e "interpreted", Belgium will join in the consensus and I pleased to note, on this point, that the political will exists to resolve this problem.
204. What seems essential to us is to see the start of a common reflection on the broad lines of the new strategy for economic development.
205.	As far as we are concerned, we do not pretend to have reached final conclusions on this subject already. But, as of now, it would seem to us that several considerations ought to be taken into account for the examination of the new strategy.
206.	First, United Nations agencies, which sometimes --  even often -- act in a haphazard manner, have assigned themselves about 250 development goals in the framework of the implementation of the new international economic order. When one considers them all together, do they appear to be feasible? I doubt it. It seems to me essential to make a choice as well as, at the same time, to examine tire present validity of certain of those goals. It is important to maintain only feasible and coherent goals, in a global economic context, inasmuch of course, as that context is foreseeable. In my view, it is necessary to establish priorities and to fix a time-limit for attaining these goals.
207.	Secondly, it is not imperative to examine a better way of allocating aid to economic development so that it may further promote social development?
208.	Thirdly, the recent United Nations Conference on Technical Co-Operation among Developing Countries, held in Buenos Aires, has shown the determination of those countries to mobilize their resources with a view to achieving these common goals. This concern, which has nothing to do with either economic self-sufficiency or confrontation, is worthy of our attention and the support of the developed countries.
209.	Fourthly, should one not consider the desirability of having a clearer differentiation in types of aid for development, taking into account the economic structures of the countries concerned and the development levels already reached and giving priority to low-income countries?
210.	Finally, should we not endeavour to improve the quality of development aid? Should not one endeavour also to diminish the percentage of the management and operating costs of projects assigned to multilateral bodies and rectify a situation in which 30 to 45 per cent of the funds they manage do- not reach the developing countries?
211.	Belgium welcomes the fact that the UNCTAD Trade and Development.. Board has reached agreement on the agenda of the fifth session which will take place in Manila in May 1979. That agenda is ambitious and covers all our concerns. At that session we could take into account the considerations I have just expressed. So far as we are concerned, we will go there conscious of the convergence of our long-term interests in an interdependent world.
212.	The North-South dialogue is the concern of all countries. Since our interests are common we must all make efforts Jo create a just economic order. Belgium does not intend to side-step that obligation.
213.	Defining human rights and being concerned to guarantee their inviolability and trying to improve the material conditions of mankind through the search for a new international economic order would be vain if the relative climate of peace which we now enjoy should be further threatened. We cannot delude ourselves. Despite a certain atmosphere of detente  the climate of peace remains fragile. Too many hotbeds of tension persist in the world. Too much distrust exists between countries, generating an ever more complex and frenetic arms race. We all recognize that this arms race is itself one of the biggest factors of imbalance and risk. It is imperative to slow it down and to try to stop it. As the problems of disarmament remain among our primary concerns, I should like to dwell on them briefly as most speakers before me have done.
214.	As I said last June from this very rostrum,  there is no field more difficult than that of disarmament. The beginning of any negotiation is particularly hesitant and once it has beer) set in motion progress is slow. Discussions touch on problems of national security and therefore they are marked by the extreme caution with which the participants engage in these discussions and it is only with the greatest difficulty that they manage to overcome their fears and precautions. But the difficulties of the task must not discourage us so long as the process of detente continues. As some of my colleagues have pointed out, favourable events have occurred since the beginning of the 1960s which should prompt the international community to redouble .its efforts to bring us closer to the ultimate goal, namely, general and complete disarmament under effective international control.
215.	Our Assembly took an important step forward in that direction during the tenth special session, devoted to disarmament. Of course I know that the results have been evaluated and commented on, often very differently. The participation of 23 Heads of State and an impressive number of ministers has indicated the importance of that session to all parts of the world. For the first time a detailed inventory has been drawn up of the problems with which we are confronted and also of certain priorities which we should respect. For the first time the road has been opened up for new endeavours which should finally make possible genuine disarmament measures.
216.	Although we agree that nuclear arms pose the heaviest global threat to mankind we have recognized nevertheless that we must not underestimate the danger of local, conventional conflicts which may degenerate and set entire regions aflame. Hence we welcome the fact that the question of conventional armaments was retained by the special session of the General Assembly as one of the priorities to be dealt with alongside the question of nuclear weapons. We are also pleased to note the extent to which the regional dimension .of the problems of security and therefore of disarmament was stressed during the work of that session.
217.	Belgium will pursue its initiative with the aim of undertaking a systematic study of all aspects of regional disarmament in accordance with General Assembly resolution 32/87 D. We must in that respect take into account national contributions submitted to the general Secretariat, as well as the conclusions of the special session. My delegation will submit to this session of the Assembly a new draft resolution aimed at creating a group of governmental experts entrusted with the task of starting a general study of all aspects of regional disarmament. 
218.	Finally, machinery established in the field of disarmament by the special session also gives us reason for satisfaction. The Belgian Government is pleased with the token of trust and the honour bestowed on it by the inclusion of our country among the 35 non-nuclear States which are members of the new Committee on Disarmament. That nomination is the fulfilment of a long-standing and legitimate ambition of my country: its history and geography have rendered it particularly sensitive to the problems of disarmament. I should like to take this opportunity to thank those who made that nomination possible. I can assure the Assembly that Belgium will be worthy of the mandate entrusted to it.
219.	World opinion has observed the growing role of the United Nations in a completely different field, that of peace-keeping operations. The Secretary-General's report mentions the existence of six distinct operations, namely, in Lebanon, in the Sinai, in Golan, in Kashmir and in Cyprus, deploying troops totalling nearly 13,000 men coming from 27 nations [see A/3311, sect. IV], and the Security Council has just approved a sizeable operation in Namibia. The world must pay a tribute to this activity of the United Nations that is so complex and requires co-operation and restraint for all. On the road to security these operations seem to us to be of overriding importance, deserving the unanimous support of all nations.
220.	That is the aim of the draft declaration which the countries of the European Community wish to submit to this session of the Assembly.17 Belgium played a decisive part in this and is certain of the approval of the peace-loving international community.
221.	The four subjects which I have just discussed give an idea of the considerable activities undertaken by the United Nations. Now I should like to say a few words concerning the problems of Africa and the Middle East, complementing the thoughts developed by Foreign Minister Genscher on behalf of the member countries of the European Community.
222.	Since; taking office I have been quite concerned with the problems of Africa. That has led me on many occasions to confirm the main lines of Belgian policy towards that continent. That policy is first and foremost concerned with co-operation beneficial to the African countries themselves—whether that is established bilaterally or within the framework of the European Community and the multilateral organizations of the United Nations. Our policy respects the independence and sovereignty of the African countries. It is to be pursued in a climate of the security and stability of the African countries. If any disputes or conflicts arise between them, we leave it in the first place to the OAU to encourage negotiation and to bear the responsibility of providing ideas for solutions, whether the problem is to re-establish peace in subregions, to settle border disputes, or to smooth out ethnic rivalries. We note that certain principles are gradually becoming accepted among the members of that organization: respect for territorial integrity, the rejection of interference, abstention from resort to subversive activities, the maintenance of the territorial frontiers existing at the time of accession to independence since, if they Were to be challenged, calm relations between the patties concerned would be an essential condition.
223.	That approach was progressively asserted among the African countries. It is gaining the respect of all nations. That is also our position. 1 would add, however, following tile Secretary-General, that the United Nations and the Security Council cannot renounce their global responsibility in peace keeping and in resolving conflicts which a regional organization would not be able to settle.
224.	In Belgium's opinion, African stability, of which the Africans themselves are the best guarantors, demands moderation and restraint on the part of the international community. The bringing in of massive arms shipments and foreign troops can only cause justifiable concern among the African States, and, furthermore, to the entire international community. In view of this, I ant pleased to be speaking in accordance with the statement made in the General Assembly on 27 September last, on behalf of the OAU, by the President of the Democratic Republic of the Sudan, current President of the OAU.
225.	All this will make clear to the Assembly the difficulty for the Belgian Government of taking the decision to stage a humanitarian rescue operation in Shaba last May with the agreement of the authorities of the Government of Zaire. Out intervention was brief, limited in aim and we were not responsible for the loss of a single life among the local population. Our action put an end to the dinger of a greater blood-bath, at a time when almost 1,000 human lives had already been lost.
226.	The Government of Zaire has since then been tackling the solution of its many problems with the help of the international community. The presence of African troops to ensure security in certain regions, international consultation, under Belgian leadership, on the "Mobutu plan" and the many reforms decided on by Zaire itself lead one to hope that this country, with which we have so many ties, will assert itself in central Africa as a factor for peace, stability and prosperity.
227.	We must welcome particularly the meeting last month of the President of Zaire, Mr. Mobutu, and the President of Angola, Mr. Neto. The reconciliation between those two countries proves that the reasons for agreement have, happily, prevailed. My recent visits to Kinshasa and Luanda have indicated to me to what extent this understanding can bring about the solution of bilateral problems which is of vital importance for those two great African newborns.
228.	By the same token, untiring efforts have been made towards the solution of the Namibian problem. We are aware of the persistent patience of the Western members of the Security Council, of the front-line African States and of many others to ensure the solution of a problem which a while ago was considered intractable.
229.	The report of the Secretary-General of our Organization has taken note of the possibilities for bringing together the various viewpoints. The Security Council, in its turn, has by adopting resolution 435(1978) of 29
September just confirmed a plan which allows for the peaceful accession to independence of the Territory of Namibia by democratic means.
230.	We cannot believe that the South African leaders will fail to choose the Only way that offers hope for a lasting, peaceful and generally acceptable settlement instead of confrontation and a bloody conflict.
231.	To conclude, I should like to say that no international problem has held the attention of our Organization for such a long time and so intensely as that of the Middle East. Thirty long years of tension and war have plunged that region into the depths of hatred and suspicion.
232.	As 1 speak now violence is continuing in Lebanon. That country, which was once an example of political wisdom and of balance in a pluralist society, is now torn asunder by murderous conflict. This is a source of sadness and anxiety for my country and for all civilized countries. Each day the world could find itself face to face with a new war involving the entire region.
233.	In view of this, we cannot fail to be pleased at the fact that the tenacious efforts of the President of the United States. Mr. Carter, at Camp David and American diplomacy have succeeded in outlining specific lines for negotiations rather than merely stopping at general principles. The dialogue which was initiated by the historic and Courageous visit of the President of Egypt, Mr. El-Sadat, to Jerusalem last year has thus been renewed, thanks to the political wisdom shown by the Israeli and the Egyptian Governments.
234.	Will the results of these negotiations produce miracles? Difficult negotiations will still have to take place in order to agree on the implementation of the agreements and to build upon them.
235.	On 26 September Foreign Minister Genscher recalled here the principles of the statement of 29 June 1977 of the Ministers of the European Community.
236.	No action, however partial, no agreement, however limited, should be neglected, despised or, a fortiori, attacked. The Camp David agreements must be a starting- point for dynamic peace. Of course, we cannot build a lasting and general peace in the Middle East on one or two bilateral agreements. An over-all settlement will be necessary with all the parties concerned, including the representatives of the Palestinian people. It is up to them to determine the form of the homeland which is to express Palestinian legitimacy. The Geneva Peace Conference on the Middle East would provide a framework, as would any other similar formula.
237.	To observe the international scene is to take note of the growing interdependence of our destinies. To find solutions to our problems, we are obliged to co-operate on a regional as well as on a world level, and, in order to do this, we must make use of universal organizations.
If there are many imperfections in the United Nations, let us improve this indispensable tool, but, above ail, let us use it patiently and tirelessly to communicate, to maintain dialogue and to act together.
